MEMORANDUM OPINION
                                           No. 04-12-00262-CR

                                  In re Jose Roberto Medina, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 9, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 30, 2012, Relator Jose Roberto Medina filed a petition for writ of mandamus,

complaining that the 226th Judicial District Court has failed to provide him with copies of

records he claims he requested. In 2010, Relator entered a plea bargain agreement, in district

court Cause No. 2010-CR-1086, and was sentenced to fifteen years’ confinement for burglary of

a habitation with the intent to commit a felony with force. On February 9, 2011, in appellate

court Cause No. 04-10-00896-CR, this court dismissed the appeal in the above criminal case for

lack of jurisdiction because we concluded relator had no right of appeal. Therefore, Relator’s

felony conviction became final.



1
  This proceeding arises out of Cause No. 2010-CR-1086, styled State of Texas v. Jose Roberto Medina, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                  04-12-00262-CR


       Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in Relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, Relator’s petition is DISMISSED FOR LACK OF JURISDICTION.



                                                              PER CURIAM

DO NOT PUBLISH




                                               -2-